At.vbiv, J.,
delivered the opinion of the Court;
We entirely agree with the learned Judge who decided this case in the Court below, that, by a fair construction of the by-law of the appellants imposing fines and forfeitures for the non-payment of weekly dues at the time required, the terms of such by-law will be reasonably gratified by the allowance of only the fine for default of payment of the weekly instalment as it accrued due, and not repeated fines for every week that, it may have been *449allowed to stand in arrear. And while it is true that the by-law would appear to he susceptible of the more strict and rigid construction contended for by the appellants, yet we think it equally susceptible of the construction placed on it by the Court below; and this latter construction accords with the opinion of this Court, as expressed in the case of Shannon vs. The Howard Building Association, 36 Md., 383, in reference to a by-law of very similar import to that here involved. -In point of principle, it would be difficult to distinguish the two cases, and we think the case in 36 Md. must govern this.
(Decided 2nd July, 1873.)
These associations should not expect of the Courts, and especially Courts of Equity, to indulge the severest construction of their by-laws, in reference to fines and forfeitures, that can be suggested; particularly where it can be seen that such construction would operate with harshness and oppression upon the party in default. At any rate, by the modes of computation adopted, the association is allowed to receive greatly more than the ordinary rates of interest, and that, with the summary proceedings devised for the foreclosure and extinguishment of the defaulting party’s indebtedness, would seem to afford the association very ample protection.
Concurring with the Judge below, we shall affirm the order appealed from, and remand the cause.

Order affirmed, and cause remanded,